Order, Supreme Court, New York County (Marilyn Shafer, J.), entered April 14, 2008, which, in a CPLR article 78 proceeding by petitioner tenant to annul respondent Housing Authority’s determination terminating petitioner’s tenancy for chronic delinquency in the payment of rent, granted the application to the extent of remanding the matter to the Housing Authority for imposition of a lesser penalty, unanimously reversed, on the law, without costs, the application denied, and the petition dismissed. Appeal from order, same court and Justice, entered on or about January 17, 2008, which directed respondent to put petitioner in possession of a Housing Authority apartment pending determination of this proceeding, unanimously dismissed, without costs, as academic.
At the time this proceeding was commenced, the Housing Authority had already obtained a judgment of possession and warrant of eviction against petitioner in a nonpayment proceeding in Civil Court. In vacating the Housing Authority’s determination and remanding for a lesser penalty, Supreme Court exceeded its authority by effectively nullifying Civil Court’s judgment and warrant, which were not subject to collateral attack in Supreme Court absent a showing, not made here, that Civil Court lacked jurisdiction to award possession to the Housing Authority or order petitioner’s eviction (see McLaughlin v Hernandez, 16 AD3d 344, 346 [2005]). Concur—Saxe, J.R, Catterson, McGuire, Acosta and DeGrasse, JJ.